Citation Nr: 0810448	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-22 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date earlier than April 12, 2001 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder ("PTSD").



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 









INTRODUCTION

The veteran had active service from April 1967 to April 1970.  

By rating action in March 1998, the Department of Veterans 
Affairs ("VA") Regional Office ("RO") granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective from June 30, 1997, the date of receipt of claim.  
The veteran and his representative were notified of this 
decision and did not appeal.

This matter initially came before the Board of Veterans 
Appeals ("BVA" or "Board") on appeal from a December 2001 
rating decision by the RO which, in part, assigned a 100 
percent evaluation under the provisions of 38 C.F.R. § 4.29 
for hospitalization effective from January 20, 2001, and an 
increased evaluation of 70 percent for PTSD from May 1, 2001 
based upon an increased rating request submitted by the 
veteran in April 2001.  A subsequent rating decision dated in 
March 2003 assigned a 100 percent schedular rating for the 
veteran's PTSD effective from April 12, 2001, the date of 
receipt of the veteran's claim. See also August 2002 rating 
decision.  

In September 2005, the Board promulgated a decision which 
denied an effective date earlier than April 12, 2001 for the 
assignment of his 100 percent schedular rating for PTSD, and 
the veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims ("the Court").  In February 
2006, the Court granted a Joint Motion for Remand submitted 
by the parties and remanded the September 2005 decision to 
the Board.  The Board remanded the appeal to the RO in April 
2006 for additional development consistent with the 
instructions set forth in the February 2006 Joint Motion for 
Remand.

The veteran's appeal was returned to the Board in November 
2006.  Thereafter, in a February 2007 decision, the Board 
denied that veteran's request for an effective date earlier 
than April 12, 2001 for the assignment of his 100 percent 
schedular evaluation.  The veteran appealed the Board's 
November 2006 decision to the Court.  In December 2007, the 
Court vacated and remanded the Board's February 2007 decision 
in light of another Joint Motion for Remand submitted by the 
parties. See December 2007 Joint Motion for Remand; December 
2007 Court order.  As such, the appeal has been returned to 
the Board for compliance with the instructions set forth in 
the December 2007 Joint Motion for Remand.  

In light of the instructions set forth in the December 2007 
Joint Motion for Remand, the Board REMANDS the appeal to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

A review of the record with respect to the veteran's claim of 
entitlement to an effective date earlier than April 12, 2001 
for the assignment of a 100 percent evaluation for his 
service-connected PTSD discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that the effective date 
provisions for awards of increased disability compensation 
include a general rule that an award based on a claim for 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore." 38 U.S.C.A. § 5110(a).  
The corresponding VA regulation expresses this rule as "date 
of receipt of claim or date entitlement arose, whichever is 
later." 38 C.F.R. § 3.400(o)(1).  Under the general rule 
provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim - if the evidence shows that the increase in disability 
actually occurred after the claim was filed-but never earlier 
than the date of claim.  The law provides one exception to 
this general rule governing increased rating claims.  If the 
evidence shows that the increase in disability occurred prior 
to the date of receipt of claim, the RO may assign the 
earliest date as of which it is factually ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within one year of the date 
that the increase occurred. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 

As referenced above, the veteran was granted a temporary 
total evaluation based on hospitalization for treatment of 
PTSD from January 20, 2001 to May 1, 2001 under the 
provisions of 38 C.F.R. § 4.29, and a 70 percent evaluation 
from May 1, 2001. See December 2001 rating decision.  In 
August 2002, the RO assigned a 100 percent schedular 
evaluation for the veteran's PTSD effective from December 21, 
2001, the date of receipt of the veteran's notice of 
disagreement.  Thereafter, in March 2003, the RO found that 
there was clear and unmistakable error in the August 2002 
rating decision and assigned a 100 percent schedular 
evaluation for PTSD effective from April 12, 2001, the date 
of receipt of his claim for an increased rating.  In 
increasing the veteran's disability rating, the RO reviewed 
VA medical records identified by the veteran, including a 
disability determination and medical records from the Social 
Security Administration, that showed the veteran was 
voluntarily admitted to a Dual Diagnosis unit on January 20, 
2001 for treatment of alcohol dependence and depression.  
After physical detoxification from alcohol, the veteran was 
transferred to the Substance Abuse Residential Treatment 
Program on January 30, 2001 and was an inpatient until March 
13, 2001.  Thereafter, he was admitted to the Stress Disorder 
Treatment Unit of another VA hospital for treatment of PTSD 
from March 20, 2001 to April 24, 2001.  

The veteran appealed the assignment of April 12, 2001 as the 
effective date for his 100 percent schedular evaluation. See 
April 2003 Notice of Disagreement; June 2003 Statement of the 
Case; August 2003 VA-Form 9.  In a September 2005 decision, 
the Board denied the veteran's claim.  However, this decision 
was vacated and remanded by the Court on the basis of a Joint 
Motion in which the parties argued that the Board erred in 
not considering whether "there was a factually ascertainable 
increase during the period from April 12, 2000 to January 19, 
2001" 
(i.e., the one year period prior to receipt of the veteran's 
claim for an increased rating under the provisions of 38 
C.F.R. § 3.400(o)(2)). See February 2006 Joint Motion for 
Remand, p. 3; February 2006 Court order.  In compliance with 
the February 2006 Court order, the Board remanded the 
veteran's claim to the RO with instructions to, among other 
things, take appropriate actions to obtain VA medical records 
from all VA medical facilities where the veteran was treated 
for his PTSD from April 2000 to April 2001. See April 2006 
BVA decision, p. 3.  Upon completion of this development, the 
RO continued to deny the assignment of an earlier effective 
date. See October 2006 Supplemental Statement of the Case.  
The appeal was then returned to the Board; and the Board 
issued its February 2007 decision denying the veteran's 
claim.  

On appeal to the Court, the parties argued that the Board 
erred in issuing its February 2007 decision because it failed 
to comply with the requisite duty to assist provisions "when 
it did not request medical records dating back to January of 
2000" since the evidence of record showed that the veteran 
received inpatient treatment for his PTSD symptoms beginning 
January 21, 2001. See December 2007 Joint Motion to Remand, 
pgs. 1, 2.  In its December 2007 order, the Court granted the 
parties' Joint Motion for Remand and ordered that the Board 
comply with the instructions set forth therein.  Therefore, 
in compliance with the Court's December 2007 order, the Board 
remands this case to the RO for the purpose of obtaining the 
medical records referenced in the December 2007 Joint Motion 
to Remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

2.  The RO should once again take 
appropriate steps to contact the veteran 
and obtain the names of all VA medical 
facilities where he was treated for his 
PTSD from January 2000 to January 2001.  
Thereafter, the RO should attempt to 
obtain all records from the identified 
facilities and associate them with the 
claims file.  Of particular interest are 
all medical records for treatment at 
VAMC Hines from January 20, 2000 to 
January 20, 2001.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and 
it should be documented in the claims 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

